ICJ_104_LaGrand_DEU_USA_2001-06-27_JUD_01_ME_04_EN.txt. 541

SEPARATE OPINION OF JUDGE KOROMA

Issue of procedural default in relation to breach — Court's findings — Mis-
givings — Orders for provisional measures under the Court's Statute binding —
Need for caution not to cast doubt on previous orders issued.

1.

Although I support the Court’s findings in this case, there are one

or two conclusions about which I have some misgivings, in particular to
the extent that they are also embodied in the operative paragraph of the
Judgment.

2. Germany has asked the Court to adjudge and declare

“that the United States, by applying rules of its domestic law, in
particular the doctrine of procedural default, which barred Karl
and Walter LaGrand from raising their claims under the Vienna
Convention on Consular Relations, and by ultimately executing
them, violated its international legal obligation to Germany under
Article 36, paragraph 2, of the Vienna Convention to give full
effect to the purposes for which the rights accorded under Article 36
of the said Convention are intended”.

. In paragraph 125 of the Judgment, the Court states that it

“can determine the existence of a violation of an international obli-
gation. /f necessary, it can also hold that a domestic law has been the
cause of this violation. In the present case the Court has made its
findings of violations of the obligations under Article 36 of the
Vienna Convention when it dealt with the first and second submis-
sion of Germany. But it has not found that a United States law,
whether substantive or procedural in character, is inherently incon-
sistent with the obligations undertaken by the United States in the
Vienna Convention.” (Emphasis added.)

But then, the Court goes on to say that:

“In the present case the violation of Article 36, paragraph 2, was
caused by the circumstances in which the procedural default rule was
applied, and not by the rule as such.” (Emphasis added.)

Earlier in the Judgment, the Court had stated as follows:

79

“Under these circumstances, the procedural default rule had the
542 LAGRAND (SEP. OP. KOROMA)

effect of preventing ‘full effect [from being] given to the purposes for
which the rights accorded under this article are intended’” (para. 91;
emphasis added).

4. Article 36, paragraph 2, of the Vienna Convention provides that:

“The rights referred to in paragraph 1 of this article shall be exer-
cised in conformity with the laws and regulations of the receiving
State, subject to the proviso, however, that the said laws and regu-
lations must enable full effect to be given to the purposes for which
the rights accorded under this article are intended.”

The paragraph thus sets out how the rights referred to in paragraph | are
to be exercised and the conditions for their application.

5. Among the rights set out in Article 36, paragraph 1, are the follow-
ing: the right to request the competent authorities of the receiving State
to inform the relevant consular post without delay of an arrest or deten-
tion; the right to have any communication addressed by a detained or
arrested person forwarded to the relevant consular post by the receiving
State authorities without delay; and the right of the sending State that its
nationals be informed without delay of their right to consular notifica-
tion. In my opinion, these rights are the rights referred to in Article 36,
paragraph 2, of the Convention and they are obligations for the receiving
State. For them to be violated therefore, the competent authorities of the
receiving State must have failed to comply with them. Clearly, the breach
of the obligation that occurred in the present case was caused neither by
the procedural default rule nor by its application. It was not because of
the procedural default rule that the LaGrand brothers were not informed
in a timely manner of their rights to consular protection or assistance. In
my view, neither the rule nor its application can be held in this regard
to have violated Article 36, paragraph 2, of the Convention, as it was
not the rule which prevented full effect being given to the rights under
Article 36, paragraph 1. Indeed, as the Court itself has held, the doctrine
of procedural default is not inherently inconsistent with the obligations
assumed by the United States under the Convention. On the other hand,
it is both inconsistent and unsustainable to hold that the violation of
Article 36, paragraph 2, in the present case was caused by its application,
and not by the rule as such, Having thus formulated its conclusion, the
Court would appear to be saying that the rule is simultaneously both
consistent and inconsistent with the United States obligations under the
Convention. If, as the Court would appear to hold, the rule is a proper
part of the United States criminal justice system, the Court cannot at the
same time hold that its application on this occasion is the cause of the
violation of the United States obligations. The point which the Court
should have determined, in my view, was not whether aspects of the
criminal process were the cause of the breach of the obligations, which
they were not, but rather whether the obligations assumed under the
Convention were breached as a result of the non-observance of the rele-

80
543 LAGRAND (SEP. OP. KOROMA)

vant provisions. In other words, the breach of the relevant obligations
would still have occurred to the extent that the relevant provision of the
Convention had not been complied with irrespective of the criminal pro-
cess.

6. But lest there be a misunderstanding of my position, I strongly sub-
scribe to the position that everyone is entitled to benefit from judicial
guarantees, including the right to appeal a conviction and sentence, and
this position is universally shared by States. For me, the main issue which
the Court is required to determine is whether the United States conduct,
in not informing Germany and the LaGrand brothers promptly of their
rights under the Convention, was inconsistent with the United States
obligation to Germany under the Convention, as well as the appropriate
remedies for that breach.

7. I also cannot concur entirely with the reasoning of the Court
regarding its finding on Article 41 of the Statute. The real issue is whether
the Order for provisional measures issued by the Court on 3 March 1999
was binding on the United States, and not the interpretation of Article 41
of the Statute which the Court decided to undertake. I do not think its
jurisprudence on this matter was in doubt. Nor do I subscribe to the
theory of the linguistic ambiguity of the said provision. In my view the
meaning of the provision is clear and objective and there can be no fun-
damental misunderstanding as to its purpose and meaning. It is also part
of the Statute of the Court. The object and purpose of an order for pro-
visional measures is to preserve and protect the rights and interests of the
parties in a dispute before the Court, pending the final decision of the
Court. It is for the Court to grant or reject a request for an order. It fol-
lows that, when an order is granted in accordance with the Statute, it is
binding. Otherwise, there would be no purpose in making an order, or
the purpose would be defeated. This is how I have understood the provi-
sion and this Judgment should be seen in that light and not as casting
doubt, albeit unwittingly, on previous orders for provisional measures
issued by this Court.

8. Finally, with regard to operative paragraph 128 (7) of the Judgment
and as I have stated above, it is my understanding that everyone, irre-
spective of nationality, is entitled to the benefit of fundamental judicial
guarantees, including the right of appeal or review against conviction and
sentence, irrespective of nationality. In other words the judicial process
must be fair and regular.

(Signed) Abdul G. Koroma.

81
